213 F.2d 198
Willie S. D. CRAWFORD, Appellantv.UNITED STATES of America, Appellee.
No. 12023.
United States Court of Appeals District of Columbia Circuit.
Argued May 21, 1954.
Decided May 27, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. George B. Parks, Washington, D. C., for appellant.
Mr. Gerard J. O'Brien, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll and William S. McKinley, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court declining to set aside, under 28 U.S.C. § 2255, the conviction which we affirmed in Crawford v. United States, 1952, 91 U.S.App.D.C. 234, 198 F.2d 976. The order is clearly right.


2
Affirmed.